Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a faucet assembly comprising faucet assembly, comprising: a housing; a water supply assembly disposed in the housing; a first sensing probe disposed in the housing and configured to control activation of the water supply assembly; a second sensing probe disposed in the housing and configured to sense whether a user approaches the housing; and a controller disposed in the housing, the controller in communicative connection with the water supply assembly, the first sensing probe, and the second sensing probe; wherein the second sensing probe is configured to activate the controller from a standby state to a wake state in response to detecting the user, and wherein in the wake state the controller is configured to control the water supply assembly based on a signal from the first sensing probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754